Citation Nr: 0120290	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 1, 1988, 
for a grant of service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Q. Davis, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal. 

As will be more fully discussed below, service connection for 
PTSD was granted by a rating action of June 1989.  The 
effective date of that grant was set as August 1, 1988.  
Although the veteran did disagree with the rating assigned at 
that time, and was eventually awarded a total rating, his 
first disagreement with the effective date appears to be 
contained in his statement received in June 1999.  Thus, it 
would appear that the effective date determination had become 
final and that his disagreement with the effective date 
determination was not timely, and should not have been 
recognized as the basis for initiating an appeal.  38 C.F.R. 
§ 20.302; Jarvis v. West, 12 Vet. App. 559 (1999), Holland v. 
Gober, 10 Vet. App. 433 (1997).  However, because the RO has 
not considered the jurisdictional issue, and because the 
veteran has not received notice of the apparent deficiency, 
the Board will also consider the substantive issue which has 
been certified.  Marsh v. West, 11 Vet. App. 468 (1998), 
Nolen v. Gober, 222 F.3d 1356 (2000).  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence pertinent to his claim and all relevant 
evidence necessary for an equitable resolution of the 
veteran's appeal is of record.

2.  The veteran's original claim for service connection for 
PTSD was denied by the RO in a September 1987 rating 
decision, which was affirmed by a May 1988 Board decision.

3.  In January 1989, the veteran attempted to reopen his 
claim, and a June 1989 rating decision granted service 
connection for PTSD, effective August 1, 1988, based on VA 
hospital records of treatment beginning on August 1, 1988.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
prior to August 1, 1988 are not met.  38 U.S.C.A. § 5110(a), 
(West 1991); 38 C.F.R. §§ 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO's July 1999 
rating decision denying a claim of entitlement to an 
effective date prior to August 1, 1988 for service connection 
for PTSD is incorrect.  Specifically, the veteran asserts 
that he is entitled to an earlier effective date, that of his 
date of discharge in May 1970.  He essentially maintains that 
due to service he had PTSD that was present and of such 
severity at the time of discharge as to warrant entitlement 
to service connection for PTSD at the 100 percent rate 
effective from that date.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable distribution of 
the issue on appeal.  The veteran's service medical records 
have been obtained, all available VA and private medical 
records have been obtained, and the veteran had been afforded 
a VA examination.  He has also been afforded two hearings 
during his appeal.  As such, the Board finds that this case 
is ready for appellate review.

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(b).  A communication received from a service organization, 
an attorney, or agent may not be accepted as an informal 
claim if a power of attorney was not executed at the time the 
communication was written.  38 C.F.R. § 3.155 (c).  When a 
claim has been filed which meets the requirements of § 3.151 
or § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.155.

38 C.F.R. § 3.157 and 38 C.F.R. § 3.400 address the 
determination of the effective dates in claim for an increase 
or to reopen, based on a report of examination or 
hospitalization.  Under those provisions, the effective date 
of pension or compensation benefits, if otherwise in order, 
will be the date of receipt of a claim or the date when 
entitlement arose, whichever is the later.  A report of 
examination or hospitalization which meets the requirements 
of this section will be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or Department of Veterans Affairs issue, if 
the report relates to a disability which may establish 
entitlement.  38 C.F.R. §§ 3.157(a), 3.400(r).  

38 C.F.R. § 3.157(b) in part provides the following.  Once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of the report of examination or 
hospitalization by VA will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  The 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. §§ 3.157(b), 3.400(o)(2).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  See 38 
C.F.R. § 3.155(a).

Historically, the veteran's first claim for service 
connection for a psychiatric disability, anxiety, was 
received in December 1979.  In a July 1980 rating decision, 
the RO denied the veteran's claim.  The veteran perfected an 
appeal, but in a decision dated in May 1981, the Board 
affirmed the RO's denial of this claim.  The veteran 
attempted to reopen his claim for service connection for a 
nervous disability including PTSD, in August 1987, and this 
claim was denied in a rating decision dated in September 
1987.  A May 1988 Board decision affirmed the RO's denial of 
this claim.

In January 1989, the veteran again attempted to reopen his 
claim, and a June 1989 rating decision granted service 
connection for PTSD, for which the decision assigned a 
temporary total rating under 38 C.F.R. § 4.29 effective from 
August 1, 1988 through September 1988; and a 10 percent 
rating from October 1, 1988.  The veteran filed a notice of 
disagreement in August 1989 as to the 10 percent rating 
assigned.  The veteran provided additional medical evidence, 
after which the RO in a January 1990 rating decision 
increased the assigned rating 70 percent, effective from 
October 1, 1988.  

A March 1994 rating decision increased the assigned 
evaluation for the veteran's PTSD from 70 to 100 percent, 
effective from November 8, 1991.  In August 1994, through his 
representative the veteran filed a notice of disagreement as 
to the effective date assigned for the 100 percent rating in 
the March 1994 rating decision. During the pendency of the 
appeal, a February 1998 rating decision assigned an effective 
date of August 1, 1988 for a 100 percent rating for the 
veteran's PTSD. 

In June 1999, the veteran filed a claim for an effective date 
earlier than August 1, 1988 for the grant of service 
connection for PTSD, at the 100 percent rate.  The veteran 
claimed entitlement to service connection for PTSD at the 100 
percent rate, from May 26, 1970, the date of his separation 
from service.  In the July 1999 rating decision, from which 
this appeal arose, the RO denied that claim, without, as 
noted above, considering the finality of the June 1989 rating 
decision with regard to the effective date.

Under 38 U.S.C.A. § 7104(a), the Board's March 1981 and May 
1988 decisions are final, and therefore the provisions of 38 
C.F.R. § 3.400 are applicable. There is no indication that 
the veteran specifically acted to reopen this previously 
denied claim after the Board's May 1988 decision prior to his 
statement received by the RO on January 4, 1999.  At that 
time he also provided a report of VA hospitalization 
beginning August 1, 1988. 

As noted above, 38 C.F.R. § 3.157 provides that a report of 
examination or hospitalization will be accepted as an 
informal claim for benefits if the report relates to a 
disability where a claim for compensation has been allowed, 
or a claim for compensation disallowed because the disability 
was not compensable in degree. The VA report of 
hospitalization beginning August 1, 1998 did relate to a PTSD 
rehabilitation program, and was vital evidence considered in 
the June 1989 rating decision that established service 
connection for PTSD.  However, at the time of January 1989 
claim, no claim for compensation for PTSD has been allowed, 
or denied because it was not compensable in degree.  
Therefore, while the cited VA hospitalization report was 
recognized as an informal claim by the RO for the purpose of 
setting the effective date, that analysis appears 
questionable.  It would appear that the claim filed in 
January 1989 should have been the controlling event.   
However, August 1, 1998, was established as the date of claim 
by the RO.  The correctness of that date is not before the 
Board.  The issue before the Board is whether the veteran 
could be entitled to an even earlier date.  

In cases where the evidence is received after a final 
disallowance, the effective date is the date the new claim is 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(q)(1)(ii) and (r).  A review of the 
claims file fails to reveal evidence pertaining to any date 
earlier than August 1, 1988, after the previous final Board 
decision of May 1988 that could be considered a claim and 
thus warrant assignment of an earlier effective date for 
service connection for PTSD.  

Under the regulatory framework for determining effective 
dates, an effective date prior to the May 1988 Board decision 
is not possible, absent a finding of clear and unmistakable 
error in the Board decision which has not been alleged, and 
is certainly not apparent on review of the record.  as 
discussed above, there is no legal or factual basis which 
would permit a finding of an effective date for service 
connection for PTSD prior to August 1, 1988. 

Therefore, based on the regulatory framework for determining 
effective dates, the preponderance of the evidence is against 
the claim for an earlier effective date.  Therefore, the 
benefit of the doubt doctrine is not applicable, and service 
connection for PTSD prior to August 1, 1988 is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An effective date earlier than August 1, 1988, for a grant of 
service connection for PTSD is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

